Citation Nr: 1431576	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-30 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a rating in excess of 50 percent for pseudofolliculitis barbae with scars.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant served on active duty from July 1980 to June 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decisions issued in July 2006 and March 2010.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the appellant if further action is required.


REMAND

The AOJ must take the following actions:

In documents, such as his statement, dated in December 2011, and his substantive appeal, dated in April 2013, the Veteran requested a video conference hearing with a Veterans Law Judge from the Board.  Accordingly, the AOJ must schedule the Veteran for such a hearing.

If the Veteran does not report for the scheduled video conference hearing, a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims file.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

Once the video conference hearing has been completed, and the case is otherwise in order, the AOJ must return the case to the Board.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



